For 80 Years & Counting SOARING TO NEW HEIGHTS 4Q 2010 Earnings Conference Call February 15, 2011 Safe Harbor Statement Please note that the information provided in this presentation is accurate as of the date of the original presentation. The presentation will remain posted on this web site from one to twelve months following the initial presentation, but content will not be updated to reflect new information that may become available after the original presentation posting. The presentation contains forward-looking statements including, among other things, management's estimates of future performance, revenue and earnings, our management's growth objectives and our management's ability to produce consistent operating improvements. These forward-looking statements are based on expectations as of the time the statements were made only, and are subject to a number of risks and uncertainties which could cause us to fail to achieve our then-current financial projections and other expectations. We undertake no duty to update this information. More information about potential factors that could affect our business and financial results is included in our filings with the Securities and Exchange Commission, including our Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, including, among other sections, under the captions, "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," which is on file with the SEC and available at the SEC's website at www.sec.gov. 1 Overview of 2010 Results 2 •Solid sales and profitability •Continued focus on execution and cost control •Earnings led by solid operating performance across all three segments •Strong financial position and cash flow generation heading into 2011 Fourth Quarter 2010 Results 3 Key sales drivers: •Organic growth of 2%* •Led by strength in naval defense, power generation, general industrial and commercial aerospace •Expected softness in ground defense and oil & gas Key operating income drivers: •Continued benefits of cost reduction and restructuring programs •Segment organic operating margin 14%* •Higher corporate legal costs •FX impact $1M unfavorable Fourth Quarter % Change vs. Prior Yr Sales: Flow Control $ 283 3% Motion Control 182 3% Metal Treatment 59 13% Total Sales $ 523 4% Operating Income: Flow Control $ 37 4% Motion Control 26 (14%) Metal Treatment 8 73% Total Segments $ 71 1% Corporate and Other (14) (11%) Total Operating Income (2)% *Organic results exclude the impact of FX and acquisitions Full Year 2010 Results 4 Key sales drivers: •Organic growth of 3%* •Led by strength in general industrial, naval defense, aerospace defense and commercial aerospace •Expected softness in ground defense and oil & gas Key operating income drivers: •Cost reduction and restructuring programs providing a lift to profitability •Organic operating income +12%* •Segment organic operating margin 12%* •FX impact $10M unfavorable Full Year % Change vs. Prior Yr Sales: Flow Control $ 1,025 4% Motion Control 647 4% Metal Treatment 221 9% Total Sales 5% Operating Income: Flow Control $ 104 13% Motion Control 80 (1%) Metal Treatment 26 30% Total Segments $ 211 9% Corporate and Other (31) (27%) Total Operating Income $ 180 6% *Organic results exclude the impact of FX and acquisitions 2010 Results - Additional Metrics 5 •New Orders up 11% •Backlog up 3% •Strong Free Cash Flow* •Full Year 2010: $119 M •Lower Capital Expenditures •Stable Balance Sheet •Pension Update * Defined as cash flow from operations less capital expenditures 2010 Segment Review - Flow Control 6 4Q 2010 Results •Sales up 3%, organic operating income up 5%* •Led by strong sales in naval defense and power generation •Reduced demand to oil & gas and general industrial Full Year 2010 Results •Sales up 4%, organic operating income up 15%* •Strong sales in naval defense •Commercial markets flat despite modest growth in power generation •FX impact $2 million unfavorable on OI Segment Sales: $1,025 M *Organic results excludes impact of FX and acquisitions 2010 Segment Review - Motion Control 7 Segment Sales: $647 M 4Q 2010 Results •Sales up 3%, organic operating income down 13%* •Led by strong sales in commercial aero and general industrial •Reduced demand in aerospace and ground defense Full Year 2010 Results •Sales up 4%, organic operating income up 8%* •Strong sales in aerospace defense, general industrial and commercial aerospace •Significant reduction in ground defense •FX impact >$7 million unfavorable on OI *Organic results excludes impact of FX and acquisitions 2010 Segment Review - Metal Treatment 8 Segment Sales: $221 M 4Q 2010 Results •Sales up 13%, organic operating income up 78%* •Led by higher demand for shot peening and heat treating services •Strong sales to general industrial and modest increase in aerospace defense Full Year 2010 Results •Sales up 9%, organic operating income up 32%* •Led by strong sales to general industrial with increased demand for comm. aero •FX impact <$1 million unfavorable on OI *Organic results excludes impact of FX and acquisitions 2010 End Markets Summary* 9 Key Positives •Naval defense remained strong •Continued demand for embedded computing, and sensors and controls products •Most Commercial/Industrial markets ended strongly Key Negatives •Cancellation of F-22 and FCS programs •Winding down of sales related to CVN-78 •Weaker overall ground defense market •Lower China AP1000 sales •Slower recovery in oil & gas industry * Percentages in chart relate to full year 2010 sales. 2010 Summary - Aerospace Defense 10 4Q 2010 Results •Strength in helicopters, P-8 Poseidon, Global Hawk and other UAV programs •Overall sales relatively flat due to impact of F-22 cancellation Full Year 2010 Results •Strong sales of embedded computing products on Global Hawk and helicopters •Lower overall sales on F-22 and F-16 2010* * Percentages in chart relate to full year 2010 sales. 2010 Summary - Ground Defense 11 4Q 2010 Results •Impacted by lower sales on Bradley and cancellation of FCS program •Slightly higher sales on other platforms Full Year 2010 Results •Continued overall weakness in ground defense market •Improved demand for international ground defense platforms 2010* * Percentages in chart relate to full year 2010 sales. 2010 Summary - Naval Defense 12 4Q 2010 Results •Led by strong sales on VA class submarine and CVN-79 aircraft carrier •Reduced sales related to DDG-1000 Full Year 2010 Results •Continued strength in submarines and aircraft carrier sales •Full production on EMALS aircraft launching system 2010* * Percentages in chart relate to full year 2010 sales. 2010 Summary - Commercial Aerospace 13 4Q 2010 Results •Improved sales due to increased production levels at Boeing •Performed metal treatment services on various commercial aircraft Full Year 2010 Results •Benefitted from ongoing ramp in commercial aircraft production rates •Experienced strong sales for single-aisle aircraft, as well as Boeing 787 2010* * Percentages in chart relate to full year 2010 sales. 2010 Summary - Oil & Gas 14 4Q 2010 Results •Improved demand for aftermarket sales opportunities •Continued delays in capital spending worldwide Full Year 2010 Results •Rebound in coker equipment sales in second half of 2010 •Prolonged delays in capital spending on larger projects •Received 3Q’10 order for complete coker system 2010* * Percentages in chart relate to full year 2010 sales. 2010 Summary - Power Generation 15 4Q 2010 Results •Driven by demand for upgrades and plant maintenance projects •Decrease in new nuclear construction revenues related to China AP1000 Full Year 2010 Results •Continued demand for content related to plant life extension process and power uprates on existing operating reactors •Uptick in domestic AP1000 sales •Expected reduction in China AP1000 2010* * Percentages in chart relate to full year 2010 sales. 2010 Summary - General Industrial 16 4Q 2010 Results •Improving economy led to higher sales volumes •Surge in demand for metal treatment services •Strong sales to automotive industry Full Year 2010 Results •Recovery starting to take hold •Strong demand from automotive and transportation industries •Modest sales to HVAC industry 2010* * Percentages in chart relate to full year 2010 sales. 2011E Market Outlook (as of February 14, 2011) 17 Management Guidance FY2011E Aero Defense 1 - 3% Ground Defense 8 - 10% Naval Defense 1 - 3% Total Defense Including Other Defense 2 - 4% Commercial Aero 10 - 12% Oil & Gas 3 - 5% Power Generation 1 - 2% General Industrial 9 - 11% Total Commercial 5 - 7% Total Curtiss-Wright 4 - 5% 2011E Financial Outlook (as of February 14, 2011) 18 Management Guidance FY2011E Total Sales $1,960 - 1,990M 4% - 5% Flow Control $1,050 - 1,060M 2% - 3% Motion Control $670 - 680M 4% - 5% Metal Treatment $240 - 250M 9% - 13% Operating Income $200 - 207M 11% - 15% Diluted EPS $2.48 - 2.58 8% - 12% Diluted Shares Outstanding 47.3M Effective Tax Rate 33.0% 2011E Financial Outlook (as of February 14, 2011) 19 Management Guidance FY2011E Free Cash Flow $90 - 100M Depreciation & Amortization ~$82M CapEx ~$70M Pension Expense ~$23M Outlook for 2011 and Closing Comments 20 •Sales up 4-5% with 8-12% EPS growth •Continued execution and margin expansion •Solid performance across all end markets •Defense business is stable and will start to overcome several 2010 headwinds •Commercial markets rebounding as economy continue to improve •Well positioned for long term organic growth Appendix 21 22
